Case 21-15849-CMG   Doc 1     Filed 07/20/21 Entered 07/20/21 11:34:58   Desc
                            Petition Page 1 of 10
Case 21-15849-CMG   Doc 1     Filed 07/20/21 Entered 07/20/21 11:34:58   Desc
                            Petition Page 2 of 10
Case 21-15849-CMG   Doc 1     Filed 07/20/21 Entered 07/20/21 11:34:58   Desc
                            Petition Page 3 of 10
Case 21-15849-CMG   Doc 1     Filed 07/20/21 Entered 07/20/21 11:34:58   Desc
                            Petition Page 4 of 10
Case 21-15849-CMG   Doc 1     Filed 07/20/21 Entered 07/20/21 11:34:58   Desc
                            Petition Page 5 of 10
Case 21-15849-CMG   Doc 1     Filed 07/20/21 Entered 07/20/21 11:34:58   Desc
                            Petition Page 6 of 10
Case 21-15849-CMG   Doc 1     Filed 07/20/21 Entered 07/20/21 11:34:58   Desc
                            Petition Page 7 of 10
Case 21-15849-CMG   Doc 1     Filed 07/20/21 Entered 07/20/21 11:34:58   Desc
                            Petition Page 8 of 10
Case 21-15849-CMG   Doc 1     Filed 07/20/21 Entered 07/20/21 11:34:58   Desc
                            Petition Page 9 of 10
Case 21-15849-CMG   Doc 1 Filed 07/20/21 Entered 07/20/21 11:34:58   Desc
                         Petition Page 10 of 10
